Exhibit 10.9

 

EXECUTION COPY

 

GENERAL GROWTH PROPERTIES, INC.

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of November 9, 2010 (this
“Agreement”), by and between the purchasers listed on Schedule I hereto (the
“Purchasers”), Blackstone Real Estate Partners VI L.P., a Delaware limited
partnership (“BREP VI”) and the purchasers, listed on Schedule II hereto
(collectively with BREP VI, “Blackstone”), and General Growth Properties, Inc.,
a Delaware corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, the Purchasers have, pursuant to the terms of that certain Amended and
Restated Stock Purchase Agreement, effective as of March 31, 2010, by and
between the Company and the Purchasers (as the same may be amended from time to
time, the “Stock Purchase Agreement”) agreed, among other things, to purchase
108,571,429 shares of common stock, par value $0.01, of the Company (the “Common
Stock”);

 

WHEREAS, (a) the Purchasers have, pursuant to the terms of that certain Purchase
Agreement, dated as of August 2, 2010, by and among the Purchasers and BREP VI
agreed, among other things, that Blackstone shall purchase in the Purchasers’
place 8,287,895 shares of Common Stock under the Stock Purchase Agreement,
(b) REP Investments LLC (“REP”) has, pursuant to the terms of that certain
Purchase Agreement, dated as of August 2, 2010, by and between REP and BREP VI
agreed, among other things, that Blackstone shall purchase in REP’s place
19,083,970 shares of Common Stock under the Cornerstone Investment Agreement (as
defined below) and (c) The Fairholme Fund, a series of Fairholme Funds, Inc. and
Fairholme Focused Income Fund, a series of Fairholme Funds, Inc. have, pursuant
to the terms of that certain Purchase Agreement, dated as of August 2, 2010, by
and among such entities and BREP VI agreed, among other things, that Blackstone
shall purchase in their place 20,719,738 shares of Common Stock under the
Fairholme Stock Purchase Agreement (as defined below); and

 

WHEREAS, in case any securities held by a Purchaser or Blackstone or any of
their respective transferees are at any time not freely transferable by the
holder in accordance with applicable laws, the Company, Blackstone and the
Purchasers desire to define certain registration rights with respect to the
Common Stock, certain warrants and certain other securities on the terms and
subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 

SECTION 1.  DEFINITIONS

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

Affiliate:  shall mean as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
the first Person.  A

 

--------------------------------------------------------------------------------


 

Person shall be deemed to control another Person if the controlling Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of the other Person, whether through the ownership
of voting securities, by contract, or otherwise;

 

Agreement:  shall have the meaning set forth in the Preamble hereto;

 

Blackstone:  shall have the meaning set forth in the Preamble hereto;

 

Brookfield Holders:  shall mean the “Holders” defined in that certain
Registration Rights Agreement, dated as of the date hereof, by and between the
Company and Brookfield Retail Holdings LLC (formerly known as REP Investments
LLC), a Delaware limited liability company, Brookfield Retail Holdings II LLC, a
Delaware limited liability company, Brookfield Retail Holdings III LLC, a
Delaware limited liability company, Brookfield Retail Holdings IV-A LLC, a
Delaware limited liability company, Brookfield Retail Holdings IV-D LLC, a
Delaware limited liability company, Brookfield Retail Holdings V LP, a Delaware
limited partnership, and Brookfield US Retail Holdings LLC, a Delaware limited
liability company, as amended from time to time;

 

Brookfield/Fairholme Holders:  shall mean, collectively, the Brookfield Holders
and Fairholme Holders, and a Brookfield/Fairholme Holder shall mean any
Brookfield Holder or Fairholme Holder;

 

Closing Date: shall have the meaning ascribed thereto in the Stock Purchase
Agreement;

 

Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

Common Stock:  shall have the meaning set forth in the Recitals hereto;

 

Company:  shall have the meaning set forth in the Preamble hereto;

 

Cornerstone Investment Agreement:  shall mean that certain Amended and
Cornerstone Investment Agreement, effective as of March 31, 2010, by and between
the Company and REP Investments LLC, a Delaware limited liability company, as
amended from time to time;

 

Demand Notice: shall have the meaning set forth in Section 2(a)(i) hereof;

 

Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended (or
any successor act), and the rules and regulations promulgated thereunder;

 

Fairholme Holders:  shall mean the “Holders” defined in that certain
Registration Rights Agreement, dated as of the date hereof, by and between the
Company and The Fairholme Fund, a series of Fairholme Funds, Inc. a Maryland
corporation, and Fairholme Focused Income Fund, a series of Fairholme
Funds, Inc., a Maryland corporation, as amended from time to time;

 

2

--------------------------------------------------------------------------------


 

Fairholme Stock Purchase Agreement:  shall mean that certain Amended and
Restated Stock Purchase Agreement, effective as of March 31, 2010, by and
between the Company and the Fairholme Holders, as amended from time to time;

 

FINRA:  shall mean the Financial Industry Regulatory Authority;

 

Holder:  shall mean any holder of Registrable Securities subject to this
Agreement, solely in their capacity as such, including Permitted Assignees;

 

Indemnified Party:  shall have the meaning set forth in
Section 2(f)(iii) hereof;

 

Indemnifying Party:  shall have the meaning set forth in
Section 2(f)(iii) hereof;

 

Initial Investors:  shall mean (i) the Purchasers, (ii) any member of the
Purchaser Group, (iii) Blackstone and (iv) any Permitted Assignees under clauses
(i) and (ii) of Section 3(e) hereof;

 

Initiating Holder(s):  shall mean any Holder or any group of Holders, other than
Blackstone, with respect to the Registrable Securities it is designated to
receive pursuant to the Investment Agreements;

 

Investment Agreements:  shall mean, collectively, the Cornerstone Investment
Agreement, the Fairholme Stock Purchase Agreement and the Stock Purchase
Agreement;

 

Investors:  shall mean (i) any Initial Investors and (ii) any Permitted
Assignees under clause (iii) of Section 3(e) hereof;

 

Issuer Free Writing Prospectus:  shall mean an “Issuer Free Writing Prospectus,”
as defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities;

 

Losses:  shall have the meaning set forth in Section 2(f)(i) hereof;

 

Other Stockholders:  shall have the meaning set forth in
Section 2(a)(iii) hereof;

 

Participating Holders:  shall mean Holders participating in the Registration
relating to the Registrable Securities;

 

Permitted Assignees:  shall have the meaning set forth in Section 3(e) hereto;

 

Person:  shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

 

3

--------------------------------------------------------------------------------


 

Prospectus:  shall mean the prospectus (including any preliminary, final or
summary prospectus) included in any Registration Statement, all amendments and
supplements to such prospectus and all other material incorporated by reference
in such prospectus;

 

Purchaser Group: shall have the meaning ascribed thereto in the Stock Purchase
Agreement;

 

Purchasers:  shall have the meaning set forth in the Preamble hereto;

 

Qualifying Employee Stock:  shall mean (i) rights and options issued in the
ordinary course of business under employee benefits plans of the Company or any
predecessor or otherwise to executives in compensation arrangements approved by
the Board of Directors of the Company or any predecessor and any securities
issued after the date hereof upon exercise of such rights and options and
options issued to employees of the Company or any predecessor as a result of
adjustments to options in connection with the reorganization of the Company or
any predecessor and (ii) restricted stock and restricted stock units issued
after the date hereof in the ordinary course of business under employee benefit
plans and securities issued after the date hereof in settlement of any such
restricted stock units;

 

Register, Registered and Registration:  shall mean a registration effected by
preparing and (a) filing a Registration Statement in compliance with the
Securities Act (and any post-effective amendments filed or required to be filed)
and the declaration or ordering of effectiveness of such Registration Statement,
or (b) filing a Prospectus and/or prospectus supplement in respect of an
appropriate effective Registration Statement;

 

Registrable Securities:  shall mean (A) any shares of Common Stock acquired or
held by an Initial Investor on or after the date hereof (whether or not acquired
pursuant to the Stock Purchase Agreement), including without limitation shares
of Common Stock acquired in connection with the exercise of any Warrants and
shares of Common Stock which at any time an Initial Investor has a right or
obligation to purchase under the Stock Purchase Agreement, (B) (i) any
securities of the Company or its Affiliates issued as a dividend or other
distribution with respect to, or in exchange for or in conversion, exercise or
replacement of, any Registrable Securities described in (A) or (C) (the “Initial
Securities”) or securities that may become Registrable Securities by virtue of
clause (B)(iii) or (ii) any securities of the Company or its Affiliates offered
wholly or partly in consideration of the Initial Securities or securities that
may become Registrable Securities by virtue of clause (B)(iii) in any tender or
exchange offer or (iii) any securities of the Company or its Affiliates issued
as a dividend or other distribution with respect to, or in exchange for or in
conversion, exercise or replacement of or offered wholly or partly in any tender
or exchange offer in consideration of any Registrable Securities described in
(B)(i) or (B)(ii), (C) Warrants acquired or held by an Initial Investor on or
after the date hereof and (D) any Registrable Securities described in (A),
(B) or (C) above acquired or held by a Person, for which rights and obligations 
have been assigned pursuant to clause (iii) of Section 3(e) and in accordance
with the terms of Section 3(e) hereof; provided, that as to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
(i) when a Registration Statement with respect to such securities has been
declared effective under the Securities Act and such securities have been
disposed of pursuant to such Registration Statement,

 

4

--------------------------------------------------------------------------------


 

(ii) after such securities have been sold in accordance with Rule 144 (but not
Rule 144A), (iii) after such securities shall have otherwise been transferred
and new securities not subject to transfer restrictions under any federal
securities laws and not bearing any legend restricting further transfer shall
have been delivered by the Company, all applicable holding periods shall have
expired, and no other applicable and legally binding restriction on transfer by
the holder thereof shall exist, (iv) when such securities are eligible for sale
pursuant to Rule 144 under the Securities Act without limitation thereunder on
volume or manner of sale, or (v) when such securities cease to be outstanding;

 

Registration Expenses:  shall mean (a) any and all expenses incurred by the
Company and its Subsidiaries in effecting any Registration pursuant to this
Agreement, including, without limitation, all (i) Registration and filing fees,
and all other fees and expenses payable in connection with the listing of
securities on any securities exchange or automated interdealer quotation system,
(ii) fees and expenses of compliance with any securities or “blue sky” laws
(including fees and disbursements of counsel in connection with “blue sky”
qualifications of the securities registered), (iii) expenses in connection with
the preparation, printing, mailing and delivery of any Registration Statements,
Prospectuses, Issuer Free Writing Prospectus and other documents in connection
therewith and any amendments or supplements thereto, (iv) security engraving and
printing expenses, (v) internal expenses of the Company (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), (vi) fees and disbursements of counsel for the
Company and fees and expenses for independent certified public accountants
retained by the Company (including the expenses associated with the delivery by
independent certified public accountants of any comfort letters requested
pursuant to the terms hereof), (vii) fees and expenses of any special experts
retained by the Company in connection with such Registration, (viii) fees and
expenses in connection with any review by FINRA of any underwriting arrangements
or other terms of the offering, and all reasonable fees and expenses of any
“qualified independent underwriter”, (ix) reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, but excluding
any underwriting fees, discounts and commissions attributable to the sale of
Registrable Securities and fees and expenses of counsel, (x) costs of printing
and producing any agreements among underwriters, underwriting agreements, any
“blue sky” or legal investment memoranda and any selling agreements and other
documents in connection with the offering, sale or delivery of the Registrable
Securities, (xi) transfer agents’ and registrars’ fees and expenses and the fees
and expenses of any other agent or trustee appointed in connection with such
offering and (xii) expenses relating to any analyst or investor presentations or
any “road shows” undertaken in connection with the Registration, marketing or
selling of the Registrable Securities and (b) reasonable and documented fees and
expenses of one counsel for all of the Participating Holders, which counsel
shall be selected by the Participating Holder holding the largest number of the
Registrable Securities to be sold in the applicable Registration.  Registration
Expenses shall not include any out-of-pocket expenses of the Participating
Holders;

 

Registration Statement:  shall mean any registration statement of the Company
that covers Registrable Securities pursuant to the provisions of this Agreement
filed with, or to be filed with, the Commission under the rules and regulations
promulgated under the Securities Act, including the related Prospectus,
amendments and supplements to such registration statement, including pre- and
post-effective amendments, and all exhibits, financial information and all
material incorporated by reference in such registration statement;

 

5

--------------------------------------------------------------------------------


 

Required Shelf Registration Statement: shall have the meaning set forth in
Section 2(c);

 

Rule 144; Rule 144A:  shall mean Rule 144 and Rule 144A, respectively, under the
Securities Act (or any successor provisions then in force);

 

S-1 Registration Statement: shall mean a registration statement of the Company
on Form S-1 (or any comparable or successor form) filed with the Commission
registering any Registrable Securities;

 

Scheduled Black-Out Period:  shall mean the period from and including the last
day of a fiscal quarter of the Company to and including the earliest of (i) the
Business Day after the day on which the Company publicly releases its earnings
information for such quarter or annual earnings information, as applicable, and
(ii) the day on which the executive officers and directors of the Company are no
longer prohibited by Company policies applicable with respect to such quarterly
earnings period from buying or selling equity securities of the Company;

 

security, securities:  shall have the meaning set forth in Section 2(a)(1) of
the Securities Act;

 

Securities Act:  shall mean the Securities Act of 1933, as amended (or any
successor statute thereto), and the rules and regulations promulgated
thereunder;

 

Selling Expenses:  shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
all fees and disbursements of counsel for each of the Holders, other than the
fees and expenses of one counsel for all of the Holders, which shall be paid for
by the Company in accordance with the terms set forth in clause (b) of the
definition of “Registration Expenses” set forth herein;

 

Shelf Registration Statement:  shall mean a “shelf” registration statement of
the Company that covers all the Registrable Securities (and may cover other
securities of the Company) on Form S-3 and under Rule 415 or, if the Company is
not then eligible to file on Form S-3, on Form S-1 under the Securities Act, or
any successor rule that may be adopted by the Commission, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and any document incorporated by reference therein;

 

Stock Purchase Agreement:  shall have the meaning set forth in the Recitals
hereto; and

 

Warrants:  shall mean the warrants issued by the Company from time to time
pursuant to that certain Warrant Agreement, dated as of November 9, 2010, by and
between the Company and Mellon Investor Services LLC.

 

6

--------------------------------------------------------------------------------


 

SECTION 2.  REGISTRATION RIGHTS

 

(a)           Demand Registration.

 

(i)            Request for Registration.  Subject to the limitations and
conditions of Section 2(a)(ii), if the Company shall receive from an Initiating
Holder(s) a written demand (the “Demand Notice”) that the Company effect any
Registration with respect to all or a part of the Registrable Securities owned
by such Initiating Holder(s) having an estimated aggregate fair market value of
at least $75 million, the Company shall:

 

(1)           promptly give written notice of the proposed Registration to all
other Holders in accordance with the terms of Section 2(b);

 

(2)           use its reasonable best efforts to file a Registration Statement
with the Commission in accordance with the request of the Initiating Holder(s),
including without limitation the method of disposition specified therein and
covering resales of the Registrable Securities requested to be registered, as
promptly as reasonably practicable but no later than (x) in the case of a
Registration Statement other than an S-1 Registration Statement, within 30 days
of receipt of the Demand Notice or (y) in the case of an S-1 Registration
Statement, within 60 days of receipt of the Demand Notice;

 

(3)           use reasonable best efforts to cause such Registration Statement
to be declared or become effective as promptly as practicable, but in no event
later than 60 days after the date of initial filing of a Registration Statement
pursuant to Section 2(a)(i)(2); and

 

(4)           use reasonable best efforts to keep such Registration Statement
continuously effective and in compliance with the Securities Act and usable for
resale of such Registrable Securities for the period as requested in writing by
the Initiating Holder(s) or such longer period as may be requested in writing by
any Holder participating in such registration (which periods shall be extended
to the extent of any suspensions of sales pursuant to Sections 2(a)(ii)(3) or
(4));

 

provided, however, that the Company shall be permitted, with the consent of the
Initiating Holder(s) not to be unreasonably withheld, to file a post-effective
amendment or prospectus supplement to any currently effective Shelf Registration
Statement (including, without limitation, any resale registration statement
filed pursuant to the terms of the Stock Purchase Agreement) in lieu of an
additional registration statement pursuant to Section 2(a)(i) to the extent the
Company reasonably determines that the Registrable Securities of the Initiating
Holder(s) may be sold thereunder by such Initiating Holder(s) pursuant to their
intended plan of distribution (in which case such post-effective amendment or
prospectus supplement shall not be counted against the limited number of demand
registrations).  It shall not be unreasonable if, following the recommendation
of an underwriter, the Initiating Holder(s) do not consent to the Company filing
a post-effective amendment or prospectus supplement to a Shelf Registration
Statement in lieu of an additional registration statement requested by the
Initiating Holder(s).

 

7

--------------------------------------------------------------------------------


 

(ii)           Notwithstanding anything to the contrary contained herein, the
Company shall not be obligated to effect, or take any action to effect, any such
Registration pursuant to this Section 2(a):

 

(1)           In any particular jurisdiction in which the Company would be
required to execute a general consent to service of process or qualify to do
business in effecting such Registration, qualification or compliance, unless the
Company is already subject to service in such jurisdiction and except as may be
required by the Securities Act or applicable rules or regulations thereunder;

 

(2)           With respect to securities that are not Registrable Securities;

 

(3)           If the Company has notified the Holders that in the good faith
judgment of the Company, it would be materially detrimental to the Company or
its security holders for such registration to be effected at such time, in which
event the Company shall have the right to defer such registration for a period
of not more than 60 days; provided, that such right to delay a registration
pursuant to clause (3) shall be exercised by the Company only if the Company has
generally exercised (or is concurrently exercising) similar black-out rights
against holders of similar securities that have registration rights, if any; or

 

(4)           Solely with respect to any Affiliate of the Company, during any
Scheduled Black-Out Period;

 

provided, that the total number of days that any such suspension, deferral or
delay in registration pursuant to clauses (3) and (4) in the aggregate may be in
effect in any 180 day period shall not exceed 60 days.  The Company agrees to
use its reasonable best efforts to issue earnings releases as promptly as
practicable following the end of quarterly reporting periods and to otherwise
minimize the duration of Scheduled Black-Out Periods.

 

(iii)          The Registration Statement filed pursuant to the request of the
Initiating Holder may, subject to the provisions of Section 2(a)(iv) below,
include shares of Common Stock which are held by Holders and Persons who, by
virtue of agreements with the Company (other than this Agreement), are entitled
to include their securities in any such Registration (such Persons, other than
Holders, “Other Stockholders”).  In the event the Initiating Holder(s) request a
Registration pursuant to this Section 2(a) in connection with a distribution of
Registrable Securities to its partners or members or any other Holder elects to
participate in such Registration pursuant to Section 2(b) hereof in connection
with a distribution of Registrable Securities to its partners or members, the
Registration shall provide for the resale by such partners or members, if
requested by such Holder.

 

(iv)          Underwriting.  If the Initiating Holder(s) intend to distribute
the Registrable Securities covered by their request by means of an underwriting,
it shall so advise the Company as a part of the request made pursuant to
Section 2(a).  If Other Stockholders or Holders, to the extent they have any
registration rights under Section 2(b), request inclusion of their shares of
Common Stock in the underwriting, the Initiating Holder(s) shall offer to
include the shares of Common Stock of such Holders and Other Stockholders in the
underwriting and

 

8

--------------------------------------------------------------------------------


 

may condition such offer on their acceptance of the further applicable
provisions of this Section 2.  The Holders whose Registrable Securities are to
be included in such Registration and the Company shall (together with all Other
Stockholders proposing to distribute their shares of Common Stock through such
underwriting) enter into an underwriting agreement in customary form for
secondary public offerings with the managing underwriter or underwriters
selected for such underwriting by a majority-in-interest of the Holders whose
Registrable Securities are to be included in such Registration subject to
approval by the Company not to be unreasonably withheld (which underwriters may
also include a non-bookrunning co-manager selected by the Company subject to
approval by a majority-in-interest of the Holders whose Registrable Securities
are to be included in such Registration); provided, however, that such
underwriting agreement shall not provide for indemnification or contribution
obligations on the part of any Holder or Other Stockholder greater than the
obligations of the Holders under Section (2)(f)(ii) or Section 2(f)(iv). 
Notwithstanding any other provision of this Section 2(a), if the managing
underwriter or underwriters advises the Holders in writing that marketing
factors require a limitation on the number of shares to be underwritten, some or
all of the securities of the Company held by the Other Stockholders (other than
the Brookfield/Fairholme Holders) shall be excluded from such Registration to
the extent so required by such limitation.  If, after the exclusion of such
shares held by such Other Stockholders (other than the Brookfield/Fairholme
Holders), further reductions are still required due to the marketing limitation,
the number of Registrable Securities included in the Registration by each Holder
(including the Initiating Holder(s)) and the Brookfield/Fairholme Holders shall
be reduced on a pro rata basis (based on the number of Registrable Securities
requested to be included in such registration by such Holders and the
Brookfield/Fairholme Holders, as applicable), by such minimum number of shares
as is necessary to comply with such request.  No Registrable Securities or any
other securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such Registration.  If any Holder or
Other Stockholder who has requested inclusion in such Registration as provided
above disapproves of the terms of the underwriting, such Person may elect to
withdraw therefrom by providing written notice to the Company, the underwriter
and the Initiating Holder(s).  The securities so withdrawn shall also be
withdrawn from Registration.  If the underwriter has not limited the number of
Registrable Securities or other securities to be underwritten, the Company and
executive officers and directors of the Company (whether or not such Persons
have registration rights pursuant to Section 2(b) hereof) may include its or
their securities for its or their own account in such Registration if the
managing underwriter or underwriters and the Company so agree and if the number
of Registrable Securities and other securities which would otherwise have been
included in such Registration and underwriting will not thereby be limited.

 

(v)           The number of demand registrations that the Holders shall be
entitled to request, and that the Company shall be obligated to undertake,
pursuant to this Section 2(a) shall be unlimited; provided, that the Company
shall not be obligated to undertake more than three underwritten offerings
pursuant to this Section 2 during the term of this Agreement, provided, further
that in no event shall the Company be required to effect more than one
underwritten offering in any twelve-month period pursuant to this Section 2.

 

(vi)          In the case of an underwritten offering under this Section 2(a),
the price, underwriting discount and other financial terms for the Registrable
Securities shall be determined by the Initiating Holder(s).

 

9

--------------------------------------------------------------------------------


 

(b)           Piggyback Registration.

 

(i)            If the Company shall determine to register any of its capital
stock (including any warrants) either (x) for its own account, (y) for the
account of the Holders listed in Section 2(a) pursuant to the terms thereof, or
(z) for the account of Other Stockholders (other than (A) a Registration
relating solely to Qualifying Employee Stock, (B) a Registration relating solely
to a Rule 145 transaction under the Securities Act or (C) a Registration on any
Registration form which does not permit secondary sales or does not include
substantially the same information as would be required to be included in a
Registration Statement), the Company will, subject to the conditions set forth
in this Section 2(b):

 

(1)           promptly give to each of the Holders a written notice thereof
(which shall include a list of the jurisdictions in which the Company intends to
attempt to qualify such securities under the applicable blue sky or other state
securities laws); and

 

(2)           subject to Section 2(b)(ii) below and any transfer restrictions
any Holder may be a party to, include in such Registration (and any related
qualification under blue sky laws or other compliance), and in any underwriting
involved therein, all the Registrable Securities specified in a written request
or requests, made by the Holders.  Such written request may specify all or a
part of the Holders’ Registrable Securities and shall be received by the Company
within ten (10) days after written notice from the Company is given under
Section 2(b)(i)(1) above.  In the event any Holder requests inclusion in a
Registration pursuant to this Section 2(b) in connection with a distribution of
Registrable Securities to its partners or members, the Registration shall
provide for the resale by such partners or members, if requested by such Holder.

 

(ii)           Underwriting.  If the Registration of which the Company gives
notice is for a Registered public offering involving an underwriting, the
Company shall so advise each of the Holders as a part of the written notice
given pursuant to Section 2(b)(i)(1) above.  In such event, the right of each of
the Holders to Registration pursuant to this Section 2(b) shall be conditioned
upon such Holders’ participation in such underwriting and the inclusion of such
Holders’ Registrable Securities in the underwriting to the extent provided
herein.  The Holders whose Registrable Securities are to be included in such
Registration shall (together with the Company and the Other Stockholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form for secondary public offerings with the
managing underwriter or underwriters selected for underwriting by the Company
(and if the Registration was initiated by a Holder pursuant to Section 2(a),
such underwriters must be selected by the Initiating Holder(s) and reasonably
acceptable to the Company); provided, however, that such underwriting agreement
shall not provide for indemnification or contribution obligations on the part of
any Holder or Other Stockholder greater than the obligations of the Holders
under Section 2(f)(ii) or Section 2(f)(iv).  Notwithstanding any other provision
of this Section 2(b), if any Registration in respect of which any Holder is
exercising its rights under this Section 2(b) involves an underwritten public
offering (other than a demand Registration pursuant to Section 2(a), in which
case the provisions with respect to priority of inclusion in such Registration
set forth in Section 2(a) shall apply) and the managing underwriter or
underwriters

 

10

--------------------------------------------------------------------------------


 

advises the Company that in its view marketing factors require a limitation on
the number of securities to be underwritten, then there shall be included in
such underwritten offering the number or dollar amount of securities of the
Company that in the opinion of the managing underwriter or underwriters can be
sold without adversely affecting such offering, and such number of securities of
the Company shall be allocated for inclusion as follows: (1) first all
securities of the Company being sold by the Company for its own account or by
any Person (other than a Holder or a Brookfield/Fairholme Holder) exercising a
contractual right to demand registration; (2) second, all Registrable Securities
requested to be included by the Holders, all Registrable Securities to be
included by the Brookfield/Fairholme Holders and securities of the Company being
sold by any Person (other than a Holder or a Brookfield/Fairholme Holder) with
similar piggyback registration rights, pro rata, based on the number of shares
requested to be included in such registration by such Holders, the
Brookfield/Fairholme Holders and such Persons; and (3) third, among any other
holders of securities of the Company requesting such registration, pro rata,
based on the number of securities requested to be included in such registration
by each such holder.  For the avoidance of doubt, in the event any
Brookfield/Fairholme Holder exercises demand registration rights, such
registration is an underwritten public offering and the managing underwriter
advises that marketing factors require a limitation on the number of securities
to be so underwritten, Registrable Securities of any Holders exercising
piggyback rights under this Section 2(b) in connection with such offering and
any securities to be included in such offering by the Brookfield/Fairholme
Holders shall be included in such offering in the same priority and allocated on
a pro rata basis, as set forth in clause (2) above.  If any of the Holders or
any officer, director or Other Stockholder disapproves of the terms of any such
underwriting, he, she or it may elect to withdraw therefrom by providing written
notice to the Company, the underwriter and the Initiating Holder(s).  Any
Registrable Securities or other securities excluded or withdrawn from such
underwriting shall be withdrawn from such Registration.

 

(c)           Required Shelf Registration Statement.  From and after the
declaration of effectiveness by the Commission of the Shelf Registration
Statement contemplated by Section 7.1(l) of the Stock Purchase Agreement (the
“Required Shelf Registration Statement”), the Company shall use reasonable best
efforts to cause such Required Shelf Registration Statement to be continuously
effective so long as there are any Registrable Securities outstanding.  In
connection with the Required Shelf Registration Statement, the Company will,
subject to the terms and limitations of this Section 2, as promptly as
reasonably practicable upon notice from any Holder requesting Registration in
accordance with the terms of this Section 2(c), cooperate in any shelf take-down
by amending or supplementing the Prospectus related to such Registration as may
be reasonably requested by such Holder or as otherwise required to reflect the
number of Registrable Securities to be sold thereunder.

 

(d)           Expenses of Registration.  All Registration Expenses incurred in
connection with any Registration, qualification or compliance pursuant to this
Section 2 shall be borne by the Company, and all Selling Expenses shall be borne
by the Holders of the securities so registered pro rata on the basis of the
number of their shares so registered (or, in the case of fees and disbursements
of counsel and advisors to any Holders that do not constitute Registration
Expenses, by the Holders as incurred).

 

11

--------------------------------------------------------------------------------


 

(e)           Registration Procedures.  In the case of each Registration
effected by the Company pursuant to this Section 2, the Company will keep the
Participating Holders advised in writing as to the initiation of each
Registration and as to the completion thereof.  At its expense, the Company
will:

 

(i)            as promptly as practicable, prepare and file with the Commission
such pre- and post-effective amendments to such Registration Statement,
supplements to the Prospectus and such amendments or supplements to any Issuer
Free Writing Prospectus as may be (1) reasonably requested by the Initiating
Holder(s) (if any), (2) reasonably requested by any other Participating Holder
(to the extent such request relates to information relating to such
Participating Holder), or (3) necessary to keep such Registration effective for
the period of time required by this Agreement, and comply with provisions of the
applicable securities laws with respect to the sale or other disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method or methods of disposition by the sellers
thereof set forth in such Registration Statement;

 

(ii)           notify the Participating Holders and the managing underwriter or
underwriters, if any, and (if requested) confirm such advice in writing and
provide copies of the relevant documents, as promptly as practicable after
notice thereof is received by the Company (1) when the applicable Registration
Statement or any amendment thereto has been filed or becomes effective, and when
the applicable Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto has been filed, (2) to the extent any of the following
relates to the Participating Holders or information supplied by the
Participating Holders, of any written comments by the Commission or any request
by the Commission or any other federal or state governmental authority for
amendments or supplements to such Registration Statement, Prospectus or Issuer
Free Writing Prospectus or for additional information, (3) of the issuance by
the Commission of any stop order suspending the effectiveness of such
Registration Statement or any order by the Commission or any other regulatory
authority preventing or suspending the use of any Prospectus or any Issuer Free
Writing Prospectus or the initiation or threatening of any proceedings for such
purposes, (4) if, at any time, the representations and warranties of the Company
in any applicable underwriting agreement cease to be true and correct in all
material respects, and (5) of the receipt by the Company or its legal counsel of
any notification with respect to the suspension of the qualification of the
Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose;

 

(iii)          promptly notify the Participating Holders and the managing
underwriter or underwriters, if any, when the Company becomes aware of the
happening of any event as a result of which the applicable Registration
Statement, the Prospectus included in such Registration Statement (as then in
effect) or any Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary in order to make the statements therein (in the case of such
Prospectus or any Issuer Free Writing Prospectus, in light of the circumstances
under which they were made) not misleading, and when any Issuer Free Writing
Prospectus includes information that may conflict with the information contained
in the Registration Statement, or, if for any other reason it shall be necessary
during such time period to amend or supplement such Registration Statement,
Prospectus or Issuer Free Writing Prospectus in order to comply with the
Securities Act and, in either case as promptly as reasonably practicable
thereafter, prepare and file with the Commission, and furnish without

 

12

--------------------------------------------------------------------------------


 

charge to the Participating Holders and the managing underwriter or
underwriters, if any, an amendment or supplement to such Registration Statement,
Prospectus or Issuer Free Writing Prospectus which shall correct such
misstatement or omission or effect such compliance;

 

(iv)          use its reasonable best efforts to prevent, or obtain the
withdrawal of, any stop order or other order suspending the use of any
Prospectus or any Issuer Free Writing Prospectus;

 

(v)           deliver to each Participating Holder and each underwriter, if any,
without charge, as many copies of the applicable Prospectus (including each
preliminary Prospectus), any Issuer Free Writing Prospectus and any amendment or
supplement thereto as such Participating Holder or underwriter may reasonably
request (it being understood that the Company consents to the use of such
Prospectus, any Issuer Free Writing Prospectus and any amendment or supplement
thereto by such Holder and the underwriters, if any, in connection with the
offering and sale of the Registrable Securities thereby) and such other
documents as such Participating Holder or underwriter may reasonably request in
order to facilitate the disposition of the Registrable Securities by such
Participating Holder or underwriter;

 

(vi)          subject to the terms set forth in Section 2(a)(ii)(1) and
Section 2(c) hereof, on or prior to the date on which the applicable
Registration Statement is declared effective, use its reasonable best efforts to
register or qualify the Registrable Securities covered by such Registration
Statement under such other securities or “blue sky” laws of such jurisdictions
in the United States as any Participating Holder reasonably (in light of such
Participating Holder’s intended plan of distribution) requests and do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Participating Holder to consummate the disposition of the
Registrable Securities owned by such Participating Holder pursuant to such
Registration Statement;

 

(vii)         make such representations and warranties to the Participating
Holders and the underwriters or agents, if any, in form, substance and scope as
are customarily made by issuers in underwritten public offerings;

 

(viii)        enter into such customary agreements (including underwriting and
indemnification agreements) and take such other actions as the Initiating
Holder(s) or the managing underwriter, if any, reasonably requests in order to
expedite or facilitate the Registration and disposition of such Registrable
Securities;

 

(ix)           use its reasonable best efforts to obtain for delivery to the
managing underwriter, if any, an opinion or opinions from counsel for the
Company dated the effective date of the Registration Statement or, in the event
of an underwritten offering, the date of the closing under the underwriting
agreement, in form and substance as is customarily given to underwriters in an
underwritten secondary public offering;

 

(x)            in the case of an underwritten offering, use reasonable best
efforts to obtain for delivery to the Company and the managing underwriter, if
any, a “ comfort” letter from the Company’s independent certified public
accountants in form and substance as is

 

13

--------------------------------------------------------------------------------


 

customarily given by independent certified public accountants in an underwritten
secondary public offering;

 

(xi)           cooperate with each Participating Holder and the underwriters, if
any, of such Registrable Securities and their respective counsel in connection
with any filings required to be made with FINRA;

 

(xii)          use its reasonable best efforts to cause all Registrable
Securities covered by the applicable Registration Statement to be listed or
quoted on a national securities exchange or trading system and each securities
exchange and trading system (if any) on which similar securities issued by the
Company are then listed;

 

(xiii)         cooperate with the Participating Holders and the underwriters, if
any, to facilitate the timely preparation and delivery of certificates, with
requisite CUSIP numbers, representing Registrable Securities to be sold and not
bearing any restrictive legends;

 

(xiv)        in the case of an underwritten offering, make reasonably available
the senior executive officers of the Company to participate in the customary
“road show” presentations that may be reasonably requested by the managing
underwriter in any such underwritten offering and otherwise to facilitate,
cooperate with, and participate in each proposed offering contemplated herein
and customary selling efforts related thereto;

 

(xv)         use its reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical security
instruments into book-entry form in accordance with any procedures reasonably
requested by the Holders or any managing underwriter(s);

 

(xvi)        use its reasonable best efforts to take such actions as are under
its control to become or remain a well-known seasoned issuer (as such term in
defined in Rule 405 under the Securities Act) and not become an illegible issuer
(as such term is defined in Rule 405 under the Securities Act) during the period
when such Registration Statement remains in effect; and

 

(xvii)       make available for inspection by a representative of Participating
Holders that are selling at least five percent (5%) of the Registrable
Securities included in such Registration (and who is named in the applicable
prospectus supplement as a Person who may be deemed to be an underwriter with
respect to an offering and sale of Registrable Securities), the managing
underwriter(s), if any, and any attorneys or accountants retained by such
Holders or the managing underwriters(s), at the offices where normally kept,
during reasonable business hours, financial and other records and pertinent
corporate documents of the Company, and cause the officers, directors and
employees of the Company to supply all information in each case reasonably
requested by any such representative, managing underwriter, attorney or
accountant in connection with such Registration Statement; provided, that if any
such information is identified by the Company as being confidential or
proprietary, each Person receiving such information shall take such actions as
are reasonably necessary to protect the confidentiality of such information and
shall sign customary confidentiality agreements reasonably requested by the
Company prior to the receipt of such information.

 

14

--------------------------------------------------------------------------------


 

(f)            Indemnification.

 

(i)            Indemnification by the Company.  With respect to each
Registration which has been effected pursuant to this Section 2, the Company
agrees to indemnify and hold harmless, to the fullest extent permitted by law,
(1) each of the Participating Holders and each of its officers, directors,
limited or general partners and members thereof, (2) each member, limited or
general partner of each such member, limited or general partner, (3) each of
their respective Affiliates, officers, directors, shareholders, employees,
advisors, and agents and each Person who controls (within the meaning of the
Securities Act or the Exchange Act) such Persons and each underwriter, if any,
and each person who controls (within the meaning of the Securities Act or the
Exchange Act) any underwriter, against any and all claims, losses, damages,
penalties, judgments, suits, costs, liabilities and expenses (or actions in
respect thereof) (collectively, the “Losses”) arising out of or based on (A) any
untrue statement (or alleged untrue statement) of a material fact contained in
any Registration Statement (including any Prospectus or Issuer Free Writing
Prospectus) or any other document incident to any such Registration,
qualification or compliance, (B) any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of any Prospectus or Issuer Free
Writing Prospectus, in light of the circumstances under which they were made not
misleading), or (C) any violation by the Company of the Securities Act or the
Exchange Act applicable to the Company and relating to action or inaction
required of the Company in connection with any such Registration, qualification
or compliance, and will reimburse each of the Persons listed above, for any
reasonable and documented legal and any other expenses reasonably incurred in
connection with investigating and defending any such Losses, provided, that the
Company will not be liable in any such case to the extent that any such Losses
arise out of or are based on any untrue statement or omission based upon written
information furnished to the Company by the Participating Holders or underwriter
and stated to be specifically for use therein.

 

(ii)           Indemnification by the Participating Holders.  Each of the
Participating Holders agrees (severally and not jointly) to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, each of its
directors and officers and each underwriter, if any, of the Company’s securities
covered by such a Registration Statement, each Person who controls the Company
(within the meaning of the Securities Act or the Exchange Act) or such
underwriter, each other Participating Holder and each of their respective
officers, directors, partners and members, and each Person controlling such
Participating Holder (within the meaning of the Securities Act or the Exchange
Act) against any and all Losses arising out of or based on (A) any untrue
statement (or alleged untrue statement) of a material fact contained in any
Registration Statement (including any Prospectus or Issuer Free Writing
Prospectus) or any other document incident to any such Registration,
qualification or compliance (including any notification or the like) made by
such Participating Holder in writing or (B) any omission (or alleged omission)
to state therein a material fact required to be stated therein or necessary to
make the statements by such Participating Holder therein not misleading (in the
case of any Prospectus or Issuer Free Writing Prospectus, in light of the
circumstances under which they were made not misleading) and will reimburse the
Persons listed above for any reasonable and documented legal or any other
expenses reasonably incurred in connection with investigating or defending any
such Losses, in each case to the extent, but only to the extent, that such
untrue statement (or alleged untrue statement) or omission (or alleged omission)
is made in reliance

 

15

--------------------------------------------------------------------------------


 

upon and in conformity with written information furnished to the Company by such
Participating Holder and stated to be specifically for use therein; provided,
however, that the obligations of each of the Participating Holders hereunder
shall be limited to an amount equal to the net proceeds (after giving effect to
any underwriters discounts and commissions) such Participating Holder receives
in such Registration.

 

(iii)          Conduct of the Indemnification Proceedings.  Each party entitled
to indemnification under this Section 2(f) (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any claim
as to which indemnity may be sought, and shall permit the Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Party, who shall conduct the defense
of such claim or any litigation resulting therefrom, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld) and the
Indemnified Party may participate in such defense at such party’s expense
(unless the Indemnified Party shall have reasonably concluded that there may be
a conflict of interest between the Indemnifying Party and the Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Indemnifying Party), and provided, further, that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 2(f) unless the
Indemnifying Party is prejudiced thereby.  It is understood and agreed that the
Indemnifying Party shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate legal counsel for all Indemnified Parties; provided, however,
that where the failure to be provided separate legal counsel could potentially
result in a conflict of interest on the part of such legal counsel for all
Indemnified Parties, separate counsel shall be appointed for Indemnified Parties
to the extent needed to alleviate such potential conflict of interest.  No
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the prior written consent of each Indemnified Party, consent to entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

(iv)          If the indemnification provided for in this Section 2(f) is held
by a court of competent jurisdiction to be unavailable to an Indemnified Party
with respect to any Losses, then the Indemnifying Party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the statements
or omissions (or alleged statements or omissions) which resulted in such Losses,
as well as any other relevant equitable considerations.  The relative fault of
the Indemnifying Party and of the Indemnified Party shall be determined by
reference to, among other things, whether the untrue (or alleged untrue)
statement of a material fact or the omission (or alleged omission) to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent

 

16

--------------------------------------------------------------------------------


 

such statement or omission; provided, however, that the obligations of each of
the Participating Holders hereunder shall be several and not joint and shall be
limited to an amount equal to the net proceeds (after giving effect to any
underwriters discounts and commissions) such Participating Holder receives in
such Registration and, provided, further, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  For purposes of this Section 2(f)(iv), each
Person, if any, who controls an underwriter or agent within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
such underwriter or agent and each director of the Company, each officer of the
Company who signed a Registration Statement, and each Person, if any, who
controls the Company or a selling Holder within the meaning of Section 15 of the
Securities Act shall have the same rights to contribution as the Company or such
selling Holder, as the case may be.

 

(v)           Subject to the limitations on the Holders’ liability set forth in
Section 2(f)(ii) and Section 2(f)(iv), the remedies provided for in this
Section 2(f) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Party at law or equity.  The
remedies shall remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any Indemnified Party and survive the
transfer of such securities by such Holder.

 

(vi)          The obligations of the Company and of the Participating Holders
hereunder to indemnify any underwriter or agent who participates in an offering
(or any Person, if any controlling such underwriter or agent within the meaning
of Section 15 of the Securities Act) shall be conditioned upon the underwriting
or agency agreement with such underwriter or agent containing an agreement by
such underwriter or agent to indemnify and hold harmless the Company, each of
its directors and officers, each other Participating Holder, and each Person who
controls the Company (within the meaning of the Securities Act or the Exchange
Act) or such Participating Holder against all Losses, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendment thereto), or any preliminary
prospectus or the Prospectus (or any amendment or supplement thereto) in
reliance upon and in conformity with written information furnished to the
Company by such underwriter or agent expressly for use in such filings described
in this sentence.

 

(g)           Participating Holders.

 

(i)            Each of the Participating Holders shall furnish to the Company
such information regarding such Participating Holder and its partners and
members, and the distribution proposed by such Holder as the Company may
reasonably request in writing and as shall be reasonably requested in connection
with any Registration, qualification or compliance referred to in this
Section 2.

 

(ii)           In the event that, either immediately prior to or subsequent to
the effectiveness of any Registration Statement, any Participating Holder shall
distribute Registrable Securities to its partners or members, such Participating
Holder shall so advise the Company and

 

17

--------------------------------------------------------------------------------


 

provide such information as shall be necessary to permit an amendment to such
Registration Statement to provide information with respect to such partners or
members, as selling security holders.  As soon as is reasonably practicable
following receipt of such information, the Company shall file an appropriate
amendment to such Registration Statement reflecting the information so
provided.  Any incremental expense to the Company resulting from such amendment
shall be borne by such Participating Holder.

 

(iii)          Each Holder agrees that at the time that such Holder is a
Participating Holder, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2(e)(iii), such Holder
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Holder’s receipt of the copies of a supplemented or amended Prospectus or Issuer
Free Writing Prospectus or until such Holder is advised in writing by the
Company that the use of the Prospectus or Issuer Free Writing Prospectus, as the
case may be, may be resumed, and, if so directed by the Company, such Holder
shall deliver to the Company all copies, other than any permanent file copies
then in such Holder’s possession, of the most recent Prospectus or any Issuer
Free Writing Prospectus covering such Registrable Securities at the time of
receipt of such notice.  If the Company shall give such notice, the Company
shall extend the period during which such Registration Statement shall be
maintained effective by the number of days during the period from and including
the date of the giving of notice pursuant to Section 2(e)(iii) to the date when
the Company shall make available to such Holder a copy of the supplement or
amended Prospectus or Issuer Free Writing Prospectus or is advised in writing
that the use of the Prospectus or Issuer Free Writing Prospectus may be resumed.

 

(h)           Rule 144.  With a view to making available the benefits of certain
rules and regulations of the Commission which may permit the sale of restricted
securities to the public without Registration, the Company agrees to use its
reasonable best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements (or, if the Company is not required to file such reports, it will,
upon the reasonable request of the Holders holding a majority of the then
outstanding Registrable Securities, make publicly available such necessary
information for so long as necessary to permit sales pursuant to Rules 144 under
the Securities Act).

 

(i)            Termination.  The registration rights set forth in this Section 2
shall terminate and cease to be available as to any securities held by an
Investor at such time as such Investor (after owning) first ceases to own any
Registrable Securities.

 

(j)            Lock-Up Agreements.

 

(i)            The Company agrees that, if requested by the managing underwriter
in any underwritten public offering contemplated by this Agreement, it will
enter into a customary “lock-up” agreement providing that it will not, directly
or indirectly, sell, offer to sell, grant any option for the sale of, or
otherwise dispose of any Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock (subject to customary exceptions),
other than any such sale or distribution of Common Stock upon exercise of the
Company’s Warrants, for a

 

18

--------------------------------------------------------------------------------


 

period of 60 days from the effective date of the Registration Statement
pertaining to such Common Stock; provided, however, that any such lock-up
agreement shall not prohibit the Company from directly or indirectly
(i) selling, offering to sell, granting any option for the sale of, or otherwise
disposing of any Qualifying Employee Stock (or otherwise maintaining its
employee benefits plans in the ordinary course of business) or (ii) issuing
Common Stock or securities convertible into or exchangeable for Common Stock
upon exercise or conversion of any warrant (including any other Warrant),
option, right or convertible or exchangeable security issued in connection with
the plan of reorganization.  Each Holder shall coordinate with other Holders and
the Brookfield Holders and the Fairholme Holders such that the total number of
days that the Company will be subject to such restrictions (including similar
restrictions pursuant to any registration rights agreements with the Brookfield
Holders and the Fairholme Holders) as may be in effect in any 365-day period
shall not exceed 120 days.

 

(ii)           In the event that any Holder is an Affiliate of the Company, if
requested by the managing underwriter in any underwritten public offering
permitted by this Agreement, such Holder will enter into a customary “lock-up”
agreement providing that it will not sell, grant any option for the sale of, or
otherwise dispose of any Common Stock outside of such public offering (subject
to customary exceptions) for a period of 60 days from the effective date of the
Registration Statement pertaining to such Common Stock.

 

(k)           Notwithstanding any provision of this Agreement to the contrary,
in order for a Registration to be included as a Registration for purposes of
this Section 2, the Registration Statement in connection therewith shall have
been continually effective in compliance with the Securities Act and usable for
resale for the full period established with respect to such Registration (except
in the case of any suspension of sales pursuant to (A) a Scheduled Black-Out
Period, or (B) Section 2(e)(iii) hereof, in which case such period shall be
extended to the extent of such suspension).

 

(l)            Notwithstanding any provision of this Agreement to the contrary,
if the Company is required to file a post-effective amendment to a Registration
Statement to incorporate the Company’s quarterly and annual reports and related
financial statements on Form 10-Q and Form 10-K, the Company shall use its
reasonable best efforts to promptly file such post-effective amendment and may
postpone or suspend effectiveness of such Registration Statement for a period
not to exceed thirty (30) consecutive days to the extent the Company determines
necessary to comply with applicable securities laws; provided, that the period
by which the Company postpones or suspends the effectiveness of a shelf
Registration Statement pursuant to this Section 2(l) plus any suspension,
deferral or delay pursuant to Section 2(e)(iii) shall not exceed 60 days in the
aggregate in any twelve-month period.

 

SECTION 3.  MISCELLANEOUS

 

(a)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within such State without regard to conflicts
of law principles.

 

(b)           Section Headings.  The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof.

 

19

--------------------------------------------------------------------------------


 

(c)           Notices.

 

(i)            All communications under this Agreement shall be in writing and
shall be delivered by hand or facsimile or mailed by overnight courier:

 

(1)           if to the Company, to:

 

General Growth Properties, Inc.

110 N. Wacker Drive

Chicago IL 60606

Attention:        Ronald L. Gern, Esq., General Counsel

Fax: (312) 960-5485

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:        Malcolm E. Landau, Esq.

Matthew D. Bloch, Esq.

Facsimile: (212) 310-8007

 

(2)           if to the Holders, at the address or facsimile number listed on
Schedule I hereto, or at such other address or facsimile number as may have been
furnished to the Company in writing.

 

(ii)           Any notice so addressed shall be deemed to be given: if delivered
by hand or facsimile, on the date of such delivery; and if mailed by overnight
courier, on the first business day following the date of such mailing.

 

(d)           Reproduction of Documents.  This Agreement and all documents
relating thereto, including, without limitation, any consents, waivers and
modifications which may hereafter be executed may be reproduced by the Holders
by any photographic, photostatic, microfilm, microcard, miniature photographic
or other similar process and the Holders may destroy any original document so
reproduced.  The parties hereto agree and stipulate that any such reproduction
shall be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by the Holders in the regular course
of business) and that any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.

 

(e)           Successors and Assigns.  Neither this Agreement nor any right or
obligation hereunder may be assigned in whole or in part by any party without
the prior written consent of the other parties hereto and any purported
assignment in violation of this provision shall be void; provided, however, that
the rights and obligations hereunder of any Investor may

 

20

--------------------------------------------------------------------------------


 

be assigned, in whole or in part, to any Person who acquires such Registrable
Securities that (i) is a member of the Purchaser Group, (ii) is an Affiliate of
any Initial Investor or (iii) is unable to immediately sell, without limitations
(including, but not limited to, any limitation on volume or manner of sale) or
restrictions under Rule 144, all Registrable Securities and other shares of
Common Stock held by such Person (provided, that for this clause (iii), any such
rights and obligations may be assigned solely with respect to such Registrable
Securities) (each such Person described in clauses (i), (ii) or (iii), a
“Permitted Assignee”).  Any assignment pursuant to this Section 3(e) shall be
effective and any Person shall become a Permitted Assignee only upon receipt by
the Company of (1) a written notice from the transferring Holder stating the
name and address of the transferee and identifying the number of shares of
Registrable Securities with respect to which the rights under this Agreement are
being transferred and, if fewer than all of the rights attributable to a Holder
hereunder are to be so transferred, the nature of the rights so transferred and
(2) a written instrument by which the transferee agrees to be bound by all of
the terms and conditions applicable to a Holder of such Registrable Securities. 
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.

 

(f)            Several Nature of Commitments.  The obligations of each Holder
hereunder are several and not joint and several, and relate only to the
Registrable Securities held by such Holder from time to time.  No Holder shall
bear responsibility to the Company for breach of this Agreement or any
information provided by any other Holder.

 

(g)           Additional Investors.  The parties hereto acknowledge that certain
Persons may become stockholders of the Company and the Company may wish to grant
such Persons registration rights with respect to the shares of Common Stock
issued to such Persons.  The Company may do so in its discretion so long as such
registration rights are not inconsistent with the registration rights granted to
the Holders hereunder and, if any registrations rights granted are more
favorable than those provided to Holders of Common Stock hereunder, conforming
changes reasonably acceptable to the Purchasers are made to this Agreement to
provide Holders hereunder with substantially similar rights.  For the avoidance
of doubt, notwithstanding anything to the contrary set forth herein, Blackstone
and its Permitted Assignees shall not be entitled to demand registration rights
(pursuant to Section 2(a) hereof).

 

(h)           Entire Agreement; Amendment and Waiver.  This Agreement
constitutes the entire understanding of the parties hereto relating to the
subject matter hereof and supersedes all prior understandings among such
parties.  This Agreement may be amended with (and only with) the written consent
of the Company and the Holders holding a majority of the then outstanding
Registrable Securities and any such amendment shall apply to all Holders and all
of their Registrable Securities; provided, however, that, notwithstanding the
foregoing, no amendment to this Agreement may adversely affect the rights of a
Holder hereunder without the prior written consent of such Holder; provided,
further, that, notwithstanding the foregoing, additional Holders may become
party hereto upon an assignment of rights and obligations hereunder pursuant to
Section 3(e); provided further, however, that other than as set forth in
Section 3(e), the Company may not add additional parties hereto without the
consent of Holders holding a majority of the then outstanding Registrable
Securities.  The observance of any term of this Agreement may be waived by the
party or parties waiving any rights hereunder; provided,

 

21

--------------------------------------------------------------------------------


 

that any such waiver shall apply to all Holders and all of their Registrable
Securities only if made by Holders holding a majority of then-outstanding
Registrable Securities.

 

(i)            Injunctive Relief.  It is hereby agreed and acknowledged that it
will be impossible to measure in money the damage that would be suffered if the
parties fail to comply with any of the obligations herein imposed on them and
that in the event of any such failure, an aggrieved Person will be irreparably
damaged and will not have an adequate remedy at law.  Any such Person shall,
therefore, be entitled (in addition to any other remedy to which it may be
entitled in law or in equity) to injunctive relief, including specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

(j)            WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTIONS, SUITS, DEMAND LETTERS, JUDICIAL, ADMINISTRATIVE OR REGULATORY
PROCEEDINGS, OR HEARINGS, NOTICES OF VIOLATION OR INVESTIGATIONS ARISING OUT OF
OR RELATING TO THIS AGREEMENT.  EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER
AND (B) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY.

 

(k)           No Inconsistent Agreements.  The Company is not currently a party
to any agreement which is, or could be inconsistent with, the rights granted to
the Holders by this Agreement.

 

(l)            Severability.  In the event that any part or parts of this
Agreement shall be held illegal or unenforceable by any court or administrative
body of competent jurisdiction, such determination shall not affect the
remaining provisions of this Agreement which shall remain in full force and
effect.

 

(m)          Counterparts.  This Agreement may be executed in two or more
counterparts (including by email or facsimile signature), each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

 

(n)           Interpretation of this Agreement.  Where any provision in this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

 

[Remainder of Page Intentionally Left Blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first set forth above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President and Chief Operating Officer

 

 

 

 

PERSHING SQUARE CAPITAL MANAGEMENT, L.P.

 

On behalf of each of the Purchasers

 

By: PS Management GP, LLC

 

Its: General Partner

 

 

 

 

 

By:

/s/ William A. Ackman

 

Name:

William A. Ackman

 

Title:

Managing Member

 

 

 

 

 

BLACKSTONE REAL ESTATE PARTNERS VI L.P.

 

By:  Blackstone Real Estate Associates VI L.P., its General Partner

 

By:  BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A. J. Agarwal

 

Name:

A. J. Agarwal

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE REAL ESTATE PARTNERS (AIV) VI L.P.

 

By:  Blackstone Real Estate Associates VI L.P., its General Partner

 

By:  BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A. J. Agarwal

 

Name:

A. J. Agarwal

 

Title:

Senior Managing Director

 

 

[signature page to Pershing/Blackstone Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

BLACKSTONE REAL ESTATE PARTNERS VI.F L.P.

 

By: Blackstone Real Estate Associates VI L.P., its General Partner

 

By: BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A.J. Agarwal

 

Name:

A.J. Agarwal

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE REAL ESTATE PARTNERS VI.TE.1 L.P.

 

By:  Blackstone Real Estate Associates VI L.P., its General Partner

 

By:  BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A.J. Agarwal

 

Name:

A.J. Agarwal

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE REAL ESTATE PARTNERS VI.TE.2 L.P.

 

By:  Blackstone Real Estate Associates VI L.P., its General Partner

 

By:  BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A.J. Agarwal

 

Name:

A.J. Agarwal

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE REAL ESTATE HOLDINGS VI L.P.

 

By: BREP VI Side-by-Side GP L.L.C., its General Partner

 

 

 

By:

/s/ A.J. Agarwal

 

Name:

A.J. Agarwal

 

Title:

Senior Managing Director

 

 

 

 

 

BLACKSTONE GGP PRINCIPAL TRANSACTION PARTNERS L.P.

By:  Blackstone Real Estate Associates VI L.P., its General Partner

 

By:  BREA VI L.L.C., its General Partner

 

 

 

By:

/s/ A.J. Agarwal

 

Name:

A.J. Agarwal

 

Title:

Senior Managing Director

 

 

[signature page to Pershing/Blackstone Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Pershing Square, L.P., a Delaware limited partnership

Pershing Square II, L.P., a Delaware limited partnership

Pershing Square International, Ltd. a Cayman Islands exempted company

Pershing Square International V, Ltd., a Cayman Islands exempted company

 

Notice to any Purchaser set forth above (which shall constitute notice to each
Purchaser set forth above) shall be made to:

 

Pershing Square Capital Management, L.P.

888 Seventh Avenue, 42nd Floor

New York, NY 10019

Attention:

William A. Ackman

 

Roy J. Katzovicz

Facsimile:

(212) 286-1133

 

--------------------------------------------------------------------------------


 

Schedule II

 

Blackstone Real Estate Partners VI L.P., a Delaware limited partnership

Blackstone Real Estate Partners (AIV) VI L.P., a Delaware limited partnership

Blackstone Real Estate Partners VI.F L.P., a Delaware limited partnership

Blackstone Real Estate Partners VI.TE.1 L.P., a Delaware limited partnership

Blackstone Real Estate Partners VI.TE.2 L.P., a Delaware limited partnership

Blackstone Real Estate Holdings VI L.P., a Delaware limited partnership

Blackstone GGP Principal Transaction Partners L.P., a Delaware limited
partnership

 

Notice to any Blackstone entity set forth above (which shall constitute notice
to each Blackstone entity set forth above) shall be made to:

 

Blackstone Real Estate Partners VI L.P.

345 Park Avenue

New York, New York 10154

Attention:          A.J. Agarwal

Facsimile:         (212) 583-5725

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention:          Brian M. Stadler, Esq.

Facsimile:         (212) 455-2502

 

--------------------------------------------------------------------------------